Appeal by petitioner in a habeas corpus proceeding from order denying his application for visitation of the child of his marriage to respondent and dismissing the writ procured for the purpose of obtaining custody of the child. Order modified on the facts by striking out the first ordering paragraph and by providing in lieu thereof that right of visitation of the infant is granted to petitioner one day a week for three hours, upon notice of intention to visit the child by petitioner, to be given to the mother of the child twenty-four hours in advance of each visit; and upon the further condition that petitioner pay to respondent $15 a week for the support of the child. As so modified, the order is affirmed, without costs. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [See post, p. 853.]